                                                                    Case 8:19-ap-01050-SC       Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30          Desc
                                                                                                Main Document     Page 1 of 15


                                                                    1 Jeffrey I. Golden, State Bar No. 133040
                                                                      jgolden@wgllp.com
                                                                    2 Beth E. Gaschen, State Bar No. 245894
                                                                      bgaschen@wgllp.com
                                                                    3 Ryan W. Beall, State Bar No. 313774
                                                                      rbeall@wgllp.com
                                                                    4 WEILAND GOLDEN GOODRICH LLP
                                                                      650 Town Center Drive, Suite 600
                                                                    5 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    6 Facsimile      714-966-1002

                                                                    7 Special Litigation Counsel for
                                                                      Chapter 7 Trustee, Richard A. Marshack
                                                                    8

                                                                    9                           UNITED STATES BANKRUPTCY COURT
                                                                   10                             CENTRAL DISTRICT OF CALIFORNIA
                                                                   11                                     SANTA ANA DIVISION
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 In re                                             Case No. 8:18-bk-10969-SC
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 LUMINANCE RECOVERY CENTER, LLC,                   Chapter 7
                                                                      a California limited liability company, et al.,
                                                                   14                                                   (Jointly Administered with Case No. 8:18-bk-
                                                                                             Debtors.                   10972-SC)
                              Tel 714-966-1000




                                                                   15
                                                                      Affects:                                          Adv. No.
                                                                   16
                                                                          All Debtors                                   COMPLAINT FOR:
                                                                   17                                                     (1) AVOIDANCE OF PREFERENTIAL
                                                                          Luminance Recovery Center, LLC,                     TRANSFERS PURSUANT TO 11 U.S.C.
                                                                   18 ONLY                                                    § 547;
                                                                                                                          (2) AVOIDANCE OF POST-PETITION
                                                                   19       Luminance Health Group, Inc., a                   TRANSFERS PURSUANT TO 11 U.S.C.
                                                                        California corporation, ONLY                          § 549(a);
                                                                   20                                                     (3) RECOVERY OF PROPERTY
                                                                                                                              PURSUANT TO 11 U.S.C. § 550;
                                                                   21 RICHARD A. MARSHACK, solely in his                  (4) PRESERVATION OF AVOIDED
                                                                      capacity as Chapter 7 Trustee of the                    TRANSFERS PURSUANT TO 11 U.S.C.
                                                                   22 Estates of Luminance Recovery Center,                   § 551;
                                                                      LLC and Luminance Health Group, Inc.,               (5) DISALLOWANCE OF CLAIMS
                                                                   23                                                         PURSUANT TO 11 U.S.C. § 502(d);
                                                                                          Plaintiff,                      (6) TURNOVER OF PROPERTY OF THE
                                                                   24                                                         ESTATES PURSUANT TO 11 U.S.C.
                                                                               vs.                                            § 542;
                                                                   25                                                     (7) PREDATORY LENDING PURSUANT
                                                                      YELLOWSTONE CAPITAL WEST, LLC;                          TO CALIFORNIA BUSINESS AND
                                                                   26                                                         PROFESSIONS CODE § 17200;
                                                                                          Defendant.                      (8) EQUITABLE SUBORDINATION OF
                                                                   27                                                         CLAIMS PURSUANT TO 11 U.S.C.
                                                                                                                              § 510(c); AND
                                                                   28                                                     (9) DECLARATORY RELIEF
                                                                        1209720.1                                       1                                COMPLAINT
                                                                   Case 8:19-ap-01050-SC         Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30             Desc
                                                                                                 Main Document     Page 2 of 15


                                                                    1 TO DEFENDANT AND ITS COUNSEL:

                                                                    2           Richard A. Marshack, the duly appointed, qualified and acting chapter 7 trustee

                                                                    3 (“Trustee” or “Plaintiff”) for the bankruptcy estates (“Estates”) of both Luminance Recovery

                                                                    4 Center, LLC, and Luminance Health Group, Inc., a California corporation (each a “Debtor”

                                                                    5 and collectively, “Debtors”), hereby files this adversary complaint for: (1) Avoidance of

                                                                    6 Preferential Transfers Pursuant to 11 U.S.C. § 547; (2) Avoidance of Post-Petition

                                                                    7 Transfers Pursuant to 11 U.S.C. § 549(a); (3) Recovery of Property Pursuant to 11 U.S.C.

                                                                    8 § 550; (4) Preservation of Avoided Transfers Pursuant to 11 U.S.C. § 551; (5)

                                                                    9 Disallowance of Claims Pursuant to 11 U.S.C. § 502(d); (6) Turnover of Property of the

                                                                   10 Estates Pursuant to 11 U.S.C. § 542; (7) Predatory Lending Pursuant to California

                                                                   11 Business and Professions Code § 17200; (8) Equitable Subordination of Claims Pursuant
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 to 11 U.S.C. § 510(c); and (9) Declaratory Relief (“Complaint”) against Defendant,
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Yellowstone Capital West, LLC (“Defendant”), and respectfully alleges as follows:

                                                                   14                         STATEMENT OF JURISDICTION AND VENUE
                              Tel 714-966-1000




                                                                   15           1.    The Bankruptcy Court has jurisdiction over this adversary proceeding

                                                                   16 pursuant to 28 U.S.C. §§ 157 and 1334 and 11 U.S.C. §§ 105, 502, 510, 542, 547, 549,

                                                                   17 550, and 551. This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (E), (F),

                                                                   18 and (O). Regardless of whether this is a core proceeding, consent is hereby given to the

                                                                   19 entry of final orders and judgment by the Court. Defendant is hereby notified that Fed. R.

                                                                   20 Bankr. P. 7008 requires Defendant to plead whether consent is given to the entry of final

                                                                   21 orders and judgment by the Court.

                                                                   22           2.    Venue properly lies in this judicial district in that the civil proceeding arises

                                                                   23 under title 11 of the United States Code (the “Bankruptcy Code”) as provided in 28 U.S.C.

                                                                   24 § 1409.

                                                                   25           3.    This adversary proceeding arises out of and relates to the cases entitled

                                                                   26 Luminance Recovery Center, LLC, a chapter 7 case bearing case number 8:18-bk-10969-

                                                                   27 SC, and Luminance Health Group, Inc., a California corporation, a chapter 7 case bearing

                                                                   28
                                                                        1209720.1                                       2                                     COMPLAINT
                                                                    Case 8:19-ap-01050-SC       Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30          Desc
                                                                                                Main Document     Page 3 of 15


                                                                    1 case number 8:18-bk-10972-SC, both currently pending in the United States Bankruptcy

                                                                    2 Court, Central District of California, the Honorable Scott C. Clarkson presiding.

                                                                    3                             PARTIES AND CASE BACKGROUND
                                                                    4           4.    Luminance Recovery Center, LLC, filed for voluntary relief under Chapter 11

                                                                    5 of the Bankruptcy Code on March 21, 2018 (“Petition Date”).

                                                                    6           5.    The Court converted the Luminance Recovery Center, LLC case to one

                                                                    7 under Chapter 7 of the Bankruptcy Code on April 5, 2018, and shortly thereafter Richard

                                                                    8 A. Marshack was appointed chapter 7 trustee.

                                                                    9           6.    Luminance Health Group, Inc., a California corporation, filed for voluntary

                                                                   10 relief under Chapter 11 of the Bankruptcy Code on March 21, 2018.

                                                                   11           7.    The Court converted the Luminance Health Group, Inc. case to one under
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 Chapter 7 of the Bankruptcy Code on April 5, 2018, and shortly thereafter Richard A.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Marshack was appointed chapter 7 trustee.

                                                                   14           8.    On March 22, 2018, the Court ordered that the two cases be jointly
                              Tel 714-966-1000




                                                                   15 administered.

                                                                   16           9.    Plaintiff is informed and believes and based thereon alleges that Defendant

                                                                   17 is a corporation formed under the laws of New York, with its principal place of business

                                                                   18 located at 30 Broad Street, Suite 14108, New York, NY 10004.

                                                                   19                                   GENERAL ALLEGATIONS
                                                                   20           10.   Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                   21 through 9 as though fully set forth herein.

                                                                   22           11.   Plaintiff is informed and believes and based thereon alleges that the Debtors

                                                                   23 were a leading substance abuse and dual diagnosis treatment center that provided a

                                                                   24 continuum of care to clients struggling with addiction and co-occurring disorders in

                                                                   25 California.

                                                                   26           12.   Plaintiff is informed and believes and based thereon alleges that the Debtors

                                                                   27 borrowed money from Defendant prior to the Petition Date.

                                                                   28
                                                                        1209720.1                                    3                                    COMPLAINT
                                                                   Case 8:19-ap-01050-SC        Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30          Desc
                                                                                                Main Document     Page 4 of 15


                                                                    1           13.   Plaintiff is informed and believes and based thereon alleges that on or about

                                                                    2 November 22, 2017, Defendant and the Debtors entered into the Secured Merchant

                                                                    3 Agreement (the “Agreement”) whereby Defendant lent the Debtors $200,000, and the

                                                                    4 Debtors were to make a payment to Defendant of $1,999 per business day (“Daily

                                                                    5 Payment”).

                                                                    6           14.   The proceeds of the loan were used by the Debtors in California for clients

                                                                    7 that resided in California.

                                                                    8           15.   As part of the Agreement, Defendant required the Debtors to execute a

                                                                    9 Confession of Judgment in the amount of $289,800, less any timely payments received,

                                                                   10 plus legal fees calculated at 25% of the aforementioned sums, costs, expenses,

                                                                   11 disbursements and interest at the rate of 16%.
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           16.   Plaintiff is informed and believes and based thereon alleges that the Debtors
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 defaulted shortly after entering into the Agreement.

                                                                   14           17.   Plaintiff is informed and believes and based thereon alleges that after the
                              Tel 714-966-1000




                                                                   15 Debtors defaulted on the Agreement, Defendant had its Confession of Judgment entered

                                                                   16 on or about March 2, 2018, and thereafter, began levying on the Debtors’ accounts.

                                                                   17           18.   On or about March 2, 2018, Defendant filed a UCC Financing Statement

                                                                   18 (“UCC”) on property of the Debtors’ located in California.

                                                                   19           19.   During the ninety days prior to the Petition Date, the Debtors made

                                                                   20 payments to or for the benefit of Defendant and/or Defendant levied on the Debtors’

                                                                   21 accounts as payment to or for the benefit of Defendant (collectively, “Payments”). The

                                                                   22 aggregate amount of the Payments is not less than $95,407.00.

                                                                   23           20.   Plaintiff is informed and believes and based thereon alleges that Defendant

                                                                   24 has continued to garnish funds of the Debtor (“Garnished Funds”) after the Petition Date

                                                                   25 in an amount to be determined.

                                                                   26           21.   Plaintiff is informed and believes and based thereon alleges that, although

                                                                   27 Defendant has not filed a proof of claim, Defendant may assert a claim against the

                                                                   28 Estates.
                                                                        1209720.1                                     4                                   COMPLAINT
                                                                    Case 8:19-ap-01050-SC         Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30          Desc
                                                                                                  Main Document     Page 5 of 15


                                                                    1                                    FIRST CLAIM FOR RELIEF
                                                                    2                 (Avoidance of Preferential Transfers Pursuant to 11 U.S.C. § 547)
                                                                    3           22.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 21,

                                                                    4 above, as though fully set forth herein.

                                                                    5           23.     Plaintiff is informed and believes and based thereon alleges that within the

                                                                    6 ninety days prior to the Petition Date, the Debtors made Payments to Defendant in the

                                                                    7 total amount of no less than $95,407.00.

                                                                    8           24.     Plaintiff is informed and believes and based thereon alleges that within the

                                                                    9 ninety days prior to the Petition Date and more than thirty days after the Agreement,

                                                                   10 Defendant recorded the UCC whereby Defendant obtained a security interest in the

                                                                   11 Debtors’ assets located in California. The UCC and the Payments are hereinafter
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 collectively referred to as the “Pre-Petition Transfers.”
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           25.     Plaintiff is informed and believes and based thereon alleges that each of the

                                                                   14 Pre-Petition Transfers to Defendant was a transfer of property of the Debtors.
                              Tel 714-966-1000




                                                                   15           26.     Plaintiff is informed and believes and based thereon alleges that each of the

                                                                   16 Pre-Petition Transfers to Defendant was made to or for the benefit of Defendant.

                                                                   17           27.     Plaintiff is informed and believes and based thereon alleges that Defendant

                                                                   18 was a creditor of the Debtors (within the meaning of 11 U.S.C. § 101(10)) at the time each

                                                                   19 of the Pre-Petition Transfers was made or, alternatively, received the Pre-Petition

                                                                   20 Transfers for the benefit of a creditor of the Debtors.

                                                                   21           28.     Plaintiff is informed and believes and based thereon alleges that each of the

                                                                   22 Pre-Petition Transfers was made on account of an antecedent debt owed by the Debtors

                                                                   23 to Defendant before the Pre-Petition Transfer was made.

                                                                   24           29.     Plaintiff is informed and believes and based thereon alleges that each of the

                                                                   25 Pre-Petition Transfers was made while the Debtors were insolvent. The Debtors are

                                                                   26 presumed to be insolvent during the 90 days preceding the Petition Date pursuant to 11

                                                                   27 U.S.C. § 547(f).

                                                                   28
                                                                        1209720.1                                      5                                   COMPLAINT
                                                                    Case 8:19-ap-01050-SC         Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30          Desc
                                                                                                  Main Document     Page 6 of 15


                                                                    1           30.     Plaintiff is informed and believes and based thereon alleges that each of the

                                                                    2 Pre-Petition Transfers enabled Defendant to receive more than Defendant would have

                                                                    3 received under Chapter 7 the Bankruptcy Code if the Pre-Petition Transfers had not been

                                                                    4 made and Defendant received payment on behalf of such debt to the extent provided

                                                                    5 under the Code.

                                                                    6           31.     Plaintiff is informed and believes and based thereon alleges that as of the

                                                                    7 date hereof, Defendant has not returned any of the Pre-Petition Transfers to Plaintiff.

                                                                    8           32.     Plaintiff is entitled to an order and judgment under 11 U.S.C. § 547 that the

                                                                    9 Pre-Petition Transfers are avoided.

                                                                   10                                   SECOND CLAIM FOR RELIEF
                                                                   11               (Avoidance of Post-Petition Transfers Pursuant to 11 U.S.C. § 549(a))
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           33.     Plaintiff incorporates each and every allegation contained in paragraphs 1
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 through 32 as though fully set forth herein.

                                                                   14           34.     Plaintiff is informed and believes and based thereon alleges that at all times
                              Tel 714-966-1000




                                                                   15 set forth herein, the Garnished Funds were property of the Estates.

                                                                   16           35.     Plaintiff is informed and believes and based thereon alleges that Defendant

                                                                   17 sought to collect the Garnished Funds after the commencement of the two cases.

                                                                   18           36.     Plaintiff is informed and believes and based thereon alleges that Defendant

                                                                   19 was not authorized under the Bankruptcy Code or by the Bankruptcy Court to continue to

                                                                   20 garnish funds after the commencement of the cases and the imposition of the automatic

                                                                   21 stay.

                                                                   22           37.     By reason of the foregoing, pursuant to Section 549(a) of the Bankruptcy

                                                                   23 Code, Plaintiff may avoid the post-petition transfer of the Garnished Funds for the benefit

                                                                   24 of the Estates.

                                                                   25                                    THIRD CLAIM FOR RELIEF
                                                                   26                        (Recovery of Property Pursuant to 11 U.S.C. § 550]
                                                                   27           38.     Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                   28 through 37 as though fully set forth herein.
                                                                        1209720.1                                       6                                   COMPLAINT
                                                                    Case 8:19-ap-01050-SC        Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30           Desc
                                                                                                 Main Document     Page 7 of 15


                                                                    1           39.   Pursuant to 11 U.S.C. § 550(a), to the extent that a transfer is avoided under

                                                                    2 11 U.S.C. § 547 or § 549, Plaintiff may recover for the benefit of the estate the property

                                                                    3 transferred or the value of such property from (a) the initial transferee of such transfer or

                                                                    4 the entity for whose such transfer was made or (b) any immediate or mediate transferee of

                                                                    5 such initial transferee.

                                                                    6           40.   Plaintiff is informed and believes and based thereon alleges that Defendant

                                                                    7 is either the (a) initial transferee of the Pre-Petition Transfers and the Garnished Funds

                                                                    8 (together, the “Transfers”), the entity for whose benefit the Transfers were made, or (b) an

                                                                    9 immediate or mediate transferee of the initial transferee.

                                                                   10           41.   Plaintiff is entitled to recover the value of the Transfers pursuant to 11

                                                                   11 U.S.C. § 550(a).
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12                                  FOURTH CLAIM FOR RELIEF
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                  (Preserve Avoided Transfers Pursuant to 11 U.S.C. § 551)
                                                                   14           42.   Plaintiff incorporates each and every allegation contained in paragraphs 1
                              Tel 714-966-1000




                                                                   15 through 41 as though fully set forth herein.

                                                                   16           43.   Plaintiff preserves any and all avoided transfers, including the Transfers, for

                                                                   17 the benefit of the Estates pursuant to 11 U.S.C. § 551.

                                                                   18                                   FIFTH CLAIM FOR RELIEF
                                                                   19                 (For Disallowance of Claims Pursuant to 11 U.S.C. § 502(d))
                                                                   20           44.   Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                   21 through 43 as though fully set forth herein.

                                                                   22           45.   Plaintiff is informed and believes and based thereon alleges that Defendant

                                                                   23 is either the (a) initial transferee of the Transfers, the entity for whose benefit the

                                                                   24 Transfers were made, or (b) an immediate or mediate transferee of the initial transferee.

                                                                   25           46.   Any claims of Defendant against the Debtors must be disallowed until such

                                                                   26 time as Defendant pays to Plaintiff an amount equal to the value of the Transfers and the

                                                                   27 Garnished Funds, plus interest thereon and costs, pursuant to 11 U.S.C. § 502(d).

                                                                   28
                                                                        1209720.1                                      7                                    COMPLAINT
                                                                    Case 8:19-ap-01050-SC         Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30          Desc
                                                                                                  Main Document     Page 8 of 15


                                                                    1                                    SIXTH CLAIM FOR RELIEF
                                                                    2               (For Turnover of Property of the Estates Pursuant to 11 U.S.C. § 542)
                                                                    3           47.     Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                    4 through 46 as though fully set forth herein.

                                                                    5           48.     Plaintiff is informed and believes and based thereon alleges that on the

                                                                    6 Petition Date, the Debtors had a legal and/or equitable interest in the funds subject to the

                                                                    7 Transfers and that the funds subject to the Transfers were property of the Estates that

                                                                    8 Plaintiff has standing to administer for the benefit of the Debtors’ creditors.

                                                                    9           49.     Plaintiff is informed and believes and based thereon alleges that the funds

                                                                   10 subject to the Transfers are presently under the possession and control of Defendant.

                                                                   11           50.     Pursuant to 11 U.S.C. § 542(a), Plaintiff seeks an order compelling the
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 turnover of the funds subject to the Transfers or their value from Defendant for the benefit
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 of the Estates so that they can be administered for the benefit of the Debtors’ creditors.

                                                                   14                                  SEVENTH CLAIM FOR RELIEF
                              Tel 714-966-1000




                                                                   15          (For Predatory Lending Pursuant to California Business and Professions
                                                                   16                                           Code § 17200)
                                                                   17           51.     Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                   18 through 50 as though fully set forth herein.

                                                                   19           52.     Plaintiff is informed and believes and based thereon alleges that Defendant

                                                                   20 engaged in predatory lending, such that it imposed unfair or abusive loan terms upon the

                                                                   21 Debtors, and/or convinced the Debtors to accept unfair terms through deceptive, coercive,

                                                                   22 exploitative or unscrupulous actions for a loan that Debtors could not repay.

                                                                   23           53.     Plaintiff is informed and believes and based thereon alleges that at the time

                                                                   24 Defendant made the Agreement with the Debtors, the Debtors were insolvent and could

                                                                   25 not afford the required Daily Payments under the Agreement.

                                                                   26           54.     Plaintiff is informed and believes and based thereon alleges that Defendant

                                                                   27 knew or should have known that the Debtors were high-risk borrowers, could not afford to

                                                                   28
                                                                        1209720.1                                      8                                   COMPLAINT
                                                                    Case 8:19-ap-01050-SC          Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30            Desc
                                                                                                   Main Document     Page 9 of 15


                                                                    1 make the Daily Payments under the Agreement, and were likely to default on the

                                                                    2 Agreement.

                                                                    3           55.      Plaintiff is informed and believes and based thereon alleges that Defendant

                                                                    4 nevertheless offered terms to the Debtors that, among other things, included an

                                                                    5 unreasonable interest rate and Daily Payment amount, and charged inflated fees and

                                                                    6 costs.

                                                                    7           56.      Defendant required the Debtors to execute a Confession of Judgment for the

                                                                    8 full amount of the loan less any payments, plus interest and costs, along with

                                                                    9 unreasonable attorneys’ fees calculated at 25% of the aforementioned amount. This

                                                                   10 Confession of Judgment allowed Defendant to easily obtain a judgment without suit and

                                                                   11 collect that amount from the Debtors’ assets to the detriment of the Debtors and the
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 Debtors’ creditors.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           57.      Plaintiff is informed and believes and based thereon alleges that

                                                                   14 Defendant’s conduct, including the Agreement and Confession of Judgment, represented
                              Tel 714-966-1000




                                                                   15 an unlawful or unfair practice by Defendant.

                                                                   16           58.      Plaintiff is informed and believes and based thereon alleges that the

                                                                   17 oppressive practice substantially and materially injured the Debtors by overcharging the

                                                                   18 Debtors in an amount to be proven at trial.

                                                                   19           59.      Plaintiff is informed and believes and based thereon alleges that the material

                                                                   20 injury to the Debtors is not in any way outweighed by any benefits to Defendant on behalf

                                                                   21 of the unlawful or unfair loan practices.

                                                                   22                                    EIGHTH CLAIM FOR RELIEF
                                                                   23               (For Equitable Subordination of Claims Pursuant to 11 U.S.C. § 510(c))
                                                                   24           60.      Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                   25 through 59 as though fully set forth herein.

                                                                   26           61.      Section 510(c) of the Bankruptcy Code provides that the Court may, under

                                                                   27 principles of equitable subordination, subordinate for purposes of distribution all of part of

                                                                   28
                                                                        1209720.1                                       9                                     COMPLAINT
                                                                    Case 8:19-ap-01050-SC       Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30            Desc
                                                                                                Main Document    Page 10 of 15


                                                                    1 an allowed claim or interest to all of part of another allowed claim or interest, or order that

                                                                    2 any lien securing such subordinated claim be transferred to the estate.

                                                                    3           62.   Defendant engaged in inequitable conduct by engaging in predatory lending

                                                                    4 practices as set forth herein.

                                                                    5           63.   Defendant’s inequitable conduct and predatory lending practices injured the

                                                                    6 Debtors’ other creditors and/or conferred an unfair advantage on Defendant by, among

                                                                    7 other things, permitting Defendant to receive more than it would otherwise be entitled to in

                                                                    8 these Chapter 7 cases.

                                                                    9           64.   Subordination of Defendant’s claims, if any are alleged, in these cases

                                                                   10 would not be inconsistent with the Bankruptcy Code.

                                                                   11           65.   Accordingly, any claims of Defendant against the Debtors must be
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12 subordinated to all other priority, secured and general unsecured claims pursuant to 11
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 U.S.C. § 510(c).

                                                                   14                                   NINTH CLAIM FOR RELIEF
                              Tel 714-966-1000




                                                                   15                                     (For Declaratory Relief)
                                                                   16           66.   Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                   17 through 65 as though fully set forth herein.

                                                                   18           67.   Plaintiff is informed and believes and based thereon alleges that the funds

                                                                   19 subject to the Transfers are property of the Estates.

                                                                   20           68.   Plaintiff seeks a determination that the funds subject to the Transfers are

                                                                   21 property of the Estates that are to be administered by Plaintiff.

                                                                   22                                  RESERVATION OF RIGHTS
                                                                   23           69.   During the course of this proceeding, Plaintiff may discover (through

                                                                   24 discovery or otherwise) additional transfers made to Defendant during the relevant

                                                                   25 preference period or post-petition periods. It is Plaintiff’s intention to avoid and recover all

                                                                   26 transfers made to Defendant of an interest in the Debtors’ property of the Estates and to

                                                                   27 or for the benefit of Defendant or any other transferee.

                                                                   28
                                                                        1209720.1                                     10                                    COMPLAINT
                                                                   Case 8:19-ap-01050-SC        Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30             Desc
                                                                                                Main Document    Page 11 of 15


                                                                    1          70.    Plaintiff reserves his right to amend this original Complaint, to include,

                                                                    2 among other things: (i) further information regarding the funds subject to the Transfers; (ii)

                                                                    3 additional transfers; (iii) modifications of and revisions to Defendant’s name; (iv) additional

                                                                    4 defendants; and (v) additional causes of action, that may become known to Plaintiff at any

                                                                    5 time during this adversary proceeding through formal discovery or otherwise, and for the

                                                                    6 amendments to relate back to this Complaint.

                                                                    7          71.    Plaintiff reserves the right to bring all other claims or causes of action that

                                                                    8 Plaintiff might have against Defendant, on any and all grounds, as allowed under the law

                                                                    9 or in equity.

                                                                   10          WHEREFORE, Plaintiff prays that this Court enter a judgment against Defendant
                                                                   11 as follows:
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12                                  On the First Claim for Relief
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13          For a determination that each of the Pre-Petition Transfers is avoidable as a

                                                                   14 preferential transfer under 11 U.S.C. § 547.
                              Tel 714-966-1000




                                                                   15                                 On the Second Claim for Relief
                                                                   16          Avoiding the transfer of Garnished Funds and declaring the transfer of Garnished

                                                                   17 Funds annulled and rendered void as an improper post-petition transfer under 11 U.S.C.

                                                                   18 § 549(a).

                                                                   19                                  On the Third Claim for Relief
                                                                   20          That Plaintiff is entitled to recover the Transfers from Defendant under 11 U.S.C.

                                                                   21 § 550.

                                                                   22                                 On the Fourth Claim for Relief
                                                                   23          For preservation of the funds subject to the Transfers for the benefit of the Estates

                                                                   24 under 11 U.S.C. § 551.

                                                                   25                                  On the Fifth Claim for Relief
                                                                   26          For determination that any claims asserted by Defendant against the Debtors be

                                                                   27 disallowed until and unless Defendant pays to Plaintiff an amount equal to the value of the

                                                                   28 Transfers, plus interest thereon and costs, pursuant to 11 U.S.C. § 502(d).
                                                                      1209720.1                                    11                                        COMPLAINT
                                                                    Case 8:19-ap-01050-SC        Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30             Desc
                                                                                                 Main Document    Page 12 of 15


                                                                    1                                   On the Sixth Claim for Relief
                                                                    2           For turnover of the funds subject to the Transfers to Plaintiff for the benefit of the

                                                                    3 Estates pursuant to 11 U.S.C. § 542.

                                                                    4                                  On the Seventh Claim for Relief
                                                                    5           For a determination that Defendant engaged in predatory lending pursuant to

                                                                    6 California Business and Professions Code § 17200.

                                                                    7                                  On the Eighth Claim for Relief
                                                                    8           For a determination that any claims of Defendant against the Debtors must be

                                                                    9 subordinated to all other priority, secured and general unsecured claims pursuant to 11

                                                                   10 U.S.C. § 510(c).

                                                                   11                                   On the Ninth Claim for Relief
Weiland Golden Goodrich LLP
                                                Fax 714-966-1002




                                                                   12           For a judicial determination that the funds subject to the Transfers are property of
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 the Estates that may only be administered by Plaintiff for the benefit of the Debtors’

                                                                   14 creditors.
                              Tel 714-966-1000




                                                                   15                                      On All Claims for Relief
                                                                   16           For such other and further relief as this Court deems just and proper.

                                                                   17

                                                                   18 Dated: March 20, 2019                         WEILAND GOLDEN GOODRICH LLP

                                                                   19

                                                                   20                                               By: /s/ Jeffrey I. Golden
                                                                                                                        JEFFREY I. GOLDEN
                                                                   21                                                   BETH E. GASCHEN
                                                                                                                        RYAN W. BEALL
                                                                   22                                                   Special Litigation Counsel for Chapter
                                                                                                                        7 Trustee, Richard A. Marshack
                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1209720.1                                       12                                    COMPLAINT
         Case 8:19-ap-01050-SC                         Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30                                        Desc
                                                       Main Document    Page 13 of 15
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                        ADVERSARY PROCEEDING NUMBER
                                                                                                  (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                         DEFENDANTS
Richard A. Marshack, solely in his capacity as Chapter 7                            Yellowstone Capital West, LLC
trustee of the Estates of Luminance Recovery Center, LLC and
Luminance Health Group, Inc.
ATTORNEYS (Firm Name, Address, and Telephone No.)                                  ATTORNEYS (If Known)
Weiland Golden Goodrich LLP
650 Town Center Dr., Ste. 600, Costa Mesa, CA 92626
(714) 966-1000
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
          Trustee/Bankruptcy Admin        Debtor      U.S. Trustee/Bankruptcy Admin
                                      
                                                   X Creditor    Other

X                                             Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
(1) Avoidance of Preferential Transfers Pursuant to 11 U.S.C. section 547; (2) Avoidance of Post-Petition Transfers Pursuant 11 U.S.C. section 549(a);
(3) Recovery of Property Pursuant to 11 U.S.C. section 550; (4) Preservation of Avoided Transfers Pursuant to 11 U.S.C. section 551; (5) Disallowance of Claims
Pursuant to 11 U.S.C. section 502(d); (6) Turnover of Property of the Estates Pursuant to 11 U.S.C. section 542; (7) Predatory Lending Pursuant to California
Business and Professions Code section 17200; (8) Equitable Subordination of Claims Pursuant to 11 U.S.C. section 510(c); and (9) Declaratory Relief


                                                                    NATURE OF SUIT

        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 7001(1) – Recovery of Money/Property                                      FRBP 7001(6) – Dischargeability (continued)
41 11-Recovery of money/property - §542 turnover of property                        61-Dischargeability - §523(a)(5), domestic support
 12-Recovery of money/property - §547 preference                                    68-Dischargeability - §523(a)(6), willful and malicious injury
2 13-Recovery of money/property - §548 fraudulent transfer                          63-Dischargeability - §523(a)(8), student loan
3 14-Recovery of money/property - other                                             64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                         (other than domestic support)
    FRBP 7001(2) – Validity, Priority or Extent of Lien
 21-Validity, priority or extent of lien or other interest in property              65-Dischargeability - other

                                                                                   FRBP 7001(7) – Injunctive Relief


    FRBP 7001(3) – Approval of Sale of Property                                      71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                     72-Injunctive relief – other

    FRBP 7001(4) – Objection/Revocation of Discharge
 41-Objection / revocation of discharge - §727(c),(d),(e)                         FRBP 7001(8) Subordination of Claim or Interest
                                                                                    81-Subordination of claim or interest
    FRBP 7001(5) – Revocation of Confirmation
 51-Revocation of confirmation                                                    FRBP 7001(9) Declaratory Judgment
                                                                                    91-Declaratory judgment
    FRBP 7001(6) – Dischargeability
 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims             FRBP 7001(10) Determination of Removed Action
                                                                              
 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

      actual fraud                                                            Other
 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny  SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                   (continued next column)                                    5 02-Other (e.g. other actions that would have been brought in state court
                                                                                            if unrelated to bankruptcy case)
Check if this case involves a substantive issue of state law                     Check if this is asserted to be a class action under FRCP 23
  trial is demanded in complaint                                   Demand $ No less than 95,407.00
Other Relief Sought
 Disallowance of Claim, Equitable Subordination, Declaratory Relief
       Case 8:19-ap-01050-SC                 Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30                              Desc
                                             Main Document    Page 14 of 15
  B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO. 8:18-bk-10969-SC
Luminance Recovery Center, LLC , et al.                                 (jointly administered with 8:18-bk-10972-SC)
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                    NAME OF JUDGE
  Central                                                               Santa Ana                         Scott C. Clarkson
                                          RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                           DEFENDANT                                            ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)


    /s/ Jeffrey I. Golden


DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)
  March 20, 2019
                                                                           Jeffrey I. Golden



                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.
            Case 8:19-ap-01050-SC                  Doc 1 Filed 03/20/19 Entered 03/20/19 12:56:30                                     Desc
                                                   Main Document    Page 15 of 15



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Complaint for: (1) Avoidance of Preferential
Transfers Pursuant to 11 U.S.C. § 547; (2) Avoidance of Post-Petition Transfers Pursuant to 11 U.S.C. § 549(A); (3)
Recovery of Property Pursuant to 11 U.S.C. § 550; (4) Preservation of Avoided Transfers Pursuant to 11 U.S.C. § 551; (5)
Disallowance of Claims Pursuant to 11 U.S.C. § 502(D); (6) Turnover of Property of the Estates Pursuant to 11 U.S.C. §
542; (7) Predatory Lending Pursuant to California Business and Professions Code § 17200; (8) Equitable Subordination of
Claims Pursuant to 11 U.S.C. § 510(C); and (9) Declaratory Relief
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 20, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 20, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 20, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Served by Personal Delivery
Honorable Scott C. Clarkson
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5130 / Courtroom 5C
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 3/20/2019                      Victoria Rosales
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
